Citation Nr: 1722838	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-08 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from August 1961 to December 1964.  The Veteran also reported Air Force National Guard Service from 1957 to 1961, however the New Mexico National Guard has indicated that it has no records for this Veteran; therefore, this period of National Guard service could not be verified.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.  § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA).  In September 2011, the Denver, Colorado Regional Office (RO) denied entitlement to service connection for hearing loss, tinnitus, and a left elbow disability.  The Veteran moved, and the Veteran's claims were transferred to the Cheyenne, Wyoming RO.  The Board granted the Veteran's left elbow claim in a June 2016 Board decision and remanded the Veteran's hearing loss and tinnitus claims, which had been previously remanded in August 2014 and September 2015.  These claims have now been returned to the Board for further adjudication.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during service or within one year of service and is otherwise not attributable to service.

2.  Affording the Veteran the benefit of the doubt, his tinnitus is attributable to his active duty service.  

CONCLUSIONS OF LAW

1.  The Veteran's bilateral sensorineural hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2016).

2.  Affording the Veteran the benefit of the doubt, the preponderance of the evidence reflects that his tinnitus was incurred during his active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

With regard to tinnitus, the Board notes that because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a December 2010 letter satisfied VA's duty to notify the Veteran of the elements of service connection for hearing loss.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's active duty service treatment records, personnel records, and relevant post-service treatment records have been collected.  The Board notes that the Veteran has reported service with the New Mexico National Guard from 1957 to 1961, prior to his active duty service.  Although several attempts were made to procure such records, the New Mexico National Guard confirmed that they did not have any records for the Veteran in January 2013.   The Board further notes that although the Veteran referenced outstanding Social Security Administration (SSA) records over the course of his appeal, the SSA indicated in a July 2012 letter that any records related to any SSA disability benefits the Veteran received prior to his retirement had been destroyed.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As detailed by the record, the Veteran has been provided several VA examinations in connection with the claims on appeal in May 2011, October 2015, and December 2016.  After a review of each of the aforementioned examination reports, the Board finds that collectively, these examinations were based on a thorough review of the claims file, include an in-person examination or supplemental etiology opinion based on a review of the record, a detailed medical history, and provide adequate supporting rationale for etiology opinions.  Accordingly, the Board finds that the aforementioned VA examination reports collectively provide an adequate basis on which to adjudicate the Veteran's hearing loss claim.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, the Board finds that the AOJ substantially complied with all of the remand directives contained in the August 2014, September 2015, and June 2016 Board remand decisions.

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the July 2015 hearing focused on the elements necessary to substantiate the Veteran's claim, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See id.; see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist pursuant to Bryant.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Evidentiary Principles

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

III. Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, VA has identified certain chronic diseases for which medical nexus may be presumed if certain criteria are met; both tinnitus and sensorineural hearing are such chronic diseases because they are "organic diseases of the nervous system."  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258 (2015), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability may be satisfied in one of two ways. First, the nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge.  38 C.F.R. § 3.303 (b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

1. Evidence and Analysis

As stated above a VA examination was completed in May 2011.  The examiner recorded the following history from the Veteran with regard to noise exposure.  The Veteran reported exposure to aircraft as a weapons system mechanic, in addition to small arms, and 2.5 ton trucks during his Army service.  He also reported civilian occupational noise exposure working in oil fields for 27 years, and logging for four years, with the use of hearing protection.  He also reported additional noise exposure for 20 years while completing boilermaker, ironworker, and heat exchange work.  The Veteran also reported recreational noise exposure due to hunting and shooting.  The Veteran did not specify whether hearing protection was utilized for these recreational activities.  At the Veteran's July 2015 Board hearing he stated that although he was provided some hearing protection for his work as an ironworker, the ear plugs he was provided with did not always stay in his ear due to perspiration.  The May 2011 VA examiner also noted a current complaint of tinnitus at which time the Veteran reported an onset of "a long time ago" and "at least 18 to 20 years ago."  

For the purposes of VA disability compensation claims, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  According to the Veteran's May 2011 VA examination report, the Veteran's puretone thresholds in each ear met the threshold requirements for impaired hearing pursuant to 38 C.F.R. § 3.385.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  

The May 2011 examiner noted several in-service audiometric results, which she observed, reflects hearing within normal limits, including the Veteran's October 1964 separation physical examination.  On this basis she provided a negative etiology opinion, concluding that the Veteran's hearing loss was not caused by his military noise exposure.  With regard to tinnitus the examiner stated that "it is not possible to determine the etiology of tinnitus using current clinical technologies" and that "[e]tiology is typically inferred from patient history."  She then observed that the Veteran had reported significant military and civilian noise exposure, and provided a negative etiology opinion based on what she characterized as a reported tinnitus onset of 18 to 20 years ago.  

However, as noted in the September 2015 Board remand decision, since November 1, 1967, the military has reported audiometric results in standards set forth by the International Standards Organization-American National Standards Institute (ISO-ANSI).  Prior to this, ANSI was known as the American Standards Association (ASA), and used different audiometric standard to measure audiometric capacity.  Accordingly, service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while such charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  Accordingly, the Veteran's August 1961 enlistment examination, 1962 re-enlistment examination, June 1963 examination and October 1964 separation examination were presumed to be in ASA standards, as there are no notations in these records to the contrary.  Because the puretone threshold averages in the Veteran's service treatment records had not been converted to ISO-ANSI units, the May 2011 VA examiner was asked to do so on remand.  

Such a supplemental opinion was procured in October 2015.  In that supplemental opinion, the VA examiner converted the Veteran's in-service auditory threshold results from ASA to ISO-ANSI units.  This conversion reveals several auditory threshold shifts in both the Veteran's left and right ears.  Specific auditory threshold shifts in the right ear were as follows: from 10 to 25 at 500 Hertz between 1961 and 1963, and from 10 to 20 at 1000 and 2000 Hertz between 1961 and 1963.  In the left ear there were the following auditory threshold shifts: from 15 to 20 at 2000 Hertz, and 20 to 15 at 4000 Hertz.  However, the examiner concluded that the Veteran's in-service audiometric results did not reflect "significant" audiometric changes in either ear.  The examiner also addressed the Veteran's July 2015 Board hearing testimony reporting onset of hearing loss and tinnitus during service.  However, she explained that the most accurate measure of hearing is a hearing test, and that based on his audiometric results and lack of hearing changes in service, as well as the lack of an audiometric examination within one year of discharge, it was less likely than not (a less than 50 percent probability) that the Veteran's hearing loss in either ear was caused by or related to military noise exposure.  She also reiterated her negative etiology opinion with regard to tinnitus, but again referenced the Veteran's estimate of at least 18 to 20 years ago, noting that if that were the approximate timeframe for onset, this would be 25 years after service.  She further observed that tinnitus is a symptom which has a known association with hearing loss.

According to Hensley v. Brown, 5 Vet. App. 155, 157 (1993), normal auditory thresholds vary from 0 to 20 decibels; higher thresholds indicate some degree of hearing loss.  Moreover, where a Veteran has hearing loss that could be considered a disability for VA disability compensation purposes, that Veteran may establish direct service connection for that hearing loss even if it did not manifest until years after service on the basis that his current hearing loss is causally related to service.  See id. at 164 (citing 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); Douglas v. Derwinski, 2 Vet.App. 103, 108-09 (1992)).  Here, a review of the record reveals that the Veteran and his representative argued that the auditory thresholds shifts demonstrated in the Veteran's in-service audiograms constitute evidence of a causal link between the Veteran's current hearing loss and his in-service noise exposure while training pistol and rifle teams on the firing range for four to five hours a day consistently for months at a time.
However, the December 2016 supplemental opinion author addressed these auditory thresholds shifts and provided a negative etiology opinion.  She reiterated that even after conversion from ASA units to ISO-ANSI units, the audiometric threshold shifts noted did not reflect significant changes in puretone audiometric thresholds that were greater the test-retest variability.  She also reiterated the Veteran's civilian noise exposure as summarized in her October 2015 supplemental opinion and concluded again that it was less likely than not that the Veteran's current hearing loss is either ear was caused by or the result of military noise exposure.  As for tinnitus she explained that etiology is typically inferred from patient history and a review of medical records, and noted that tinnitus is not documented in the Veteran's treatment records.  She also reiterated tinnitus as a symptom associated with hearing loss.  However, acknowledged that a person may have tinnitus related to noise exposure without having any associated hearing loss.  Nonetheless, she provided a negative etiology based on the Veteran's civilian noise exposure.

There are no complaints of tinnitus or hearing loss documented in the Veteran's service treatment records.  In this case, the Veteran reported hearing loss related to training an Army pistol and rifle team for matches; this was unrelated to his Military Occupational Specialty (MOS) on active duty service, which consisted of serving as a medical corpsman and later as a manual teletype operator.  The Veteran's personnel records revealed that he received an Expert Rifle citation.  He also discussed noise exposure related to his duties with the National Guard prior to his active duty service.  At the Veteran's July 2015 Board hearing, he explained that he did not seek out treatment for hearing issues until 2010 because he is "too hard-headed" to go to a doctor.

1. Bilateral Hearing Loss

As an initial matter, the Board notes that although the Veteran reported some hearing issues prior to active duty service, his August 1961 examination prior to his active duty service reflects hearing within normal limits and the Veteran did not report any hearing issues at that time.  Therefore, the Board will not address the Veteran's reported noise exposure during his unverified period of National Guard service prior to active duty service, and also notes that there is no evidence that the Veteran had a pre-existing diagnosis of hearing loss prior to service based the lay testimony of record as well as the normal August 1961 audiometric results discussed above.

Moreover, the Board finds that the Veteran has presented competent and credible testimony of in-service noise exposure.  In this regard, the Board finds that the Veteran is competent to provide lay statements as to the factual circumstances of his active duty service, and to the extent that there is no evidence in the Veteran's personnel records to the contrary and the Veteran's lay statements with regard to military noise exposure are consistent with the history reported at his relevant VA examination reports, the Board finds that the Veteran's lay statements are credible.  The Board also finds the Veteran's report of post-service civilian noise exposure competent and credible for the reasons set forth above with regard to in-service noise exposure.

While the Board acknowledges that the Veteran's audiometric results reveal some variation in his auditory thresholds over the course of his active duty service, these auditory threshold shifts were addressed by the December 2016 supplemental opinion, which specifically noted that the audiometric threshold shifts identified were not significant to the extent that such audiometric shifts were within the range of test-retest variability.  The Board notes that this finding is consistent with some of the Veteran's in-service audiometric results.  For example, from August 1961 to June 1963, the Veteran's left ear hearing acuity went from 20 decibels at 4000 Hz to 15 decibels at 4000 Hz.  Moreover, all of the documented auditory thresholds shifts summarized above do not represent a shift of greater than 10 decibels.  

The Veteran has also presented competent and credible testimony of in-service noise exposure and post-service occupational noise exposure with sometimes ineffective hearing protection, as well as recreational noise exposure.  Additionally, to the extent that the Veteran noticed "hearing problems" during service, it is unclear to what extent those hearing problems reflect actual hearing loss or tinnitus, and there is probative objective medical evidence against a finding of in-service hearing loss.  Moreover, the Veteran's lay statements have not established continued hearing loss since service.  Although at his July 2015 Board hearing he references putting up with tinnitus symptoms "ever since," he then goes on to say "I'm still having problems with my hearing."  The Board notes that although lay persons are competent to provide opinions on some medical issues, for example, symptoms that are capable of individual observation, the Veteran is not competent to provide medical opinions outside the common knowledge of a lay person, such as the interpretation of the results of objective medical testing required to diagnose an underlying medical condition. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Unlike reporting hearing problems generally, determining whether such hearing issues manifested into actual hearing loss requires medical inquiry into biological processes, anatomical relationships, and physiological functioning, including an analysis of audiometric puretone threshold testing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such internal physical processes and the ability to interpret puretone threshold testing are not readily observable and are not within the competence of this Veteran, who has not been shown by the evidence of record to have such medical training or skills.  

As such, despite the Veteran's current diagnosis of bilateral sensorineural hearing loss and competent and credible lay testimony, there is insufficient evidence of in-service incurrence of hearing loss and medical nexus to support a finding of entitlement to service connection because there is affirmative medical evidence of normal hearing during active duty service with non-significant audiometric threshold shifts coupled with considerable evidence of significant post-service noise exposure.  Accordingly, an award of entitlement to service connection for bilateral hearing loss is not warranted here.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2016).

2. Tinnitus

First, the Board finds that while the Veteran's service treatment records do not document tinnitus, the acoustic trauma reported by the Veteran is consistent with the nature of his military service, as recognized by the VA examiner in providing a positive etiology opinion with regard to the Veteran's service-connected bilateral hearing loss.  Additionally, as noted by the United States Court of Appeals for Veterans Claims (Court), VA has acknowledged that "tinnitus is a symptom that is associated with many conditions, including acute noise exposure and noise-induced hearing loss," and that "acoustic trauma is the most common cause of tinnitus."  See Fountain v. McDonald, 27 Vet. App. 258, 267 (2015) (citing U.S. Dep't of Veterans Affairs, Veterans Benefits Admin., Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus (2010)).  However, citing a VA policy document, the Court further explained that VA has also acknowledged that sometimes the etiology of tinnitus cannot be identified because there are many potential causes, such as Meniere's disease, head injury, certain medications, hypertension, kidney disease, and other medical conditions.  See id.  

As discussed above, the Veteran was exposed to acoustic trauma in service, as detailed by his competent and credible lay statements.  Additionally, addressing the Veteran's competency to report having the condition of tinnitus, unlike hearing loss, tinnitus is a disorder that is readily observable by laypersons, is subjective in nature, and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, while the Veteran's service treatment records are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  38 C.F.R. § 3.159 (a)(2).  Moreover, the fact that the Veteran's account is not supported by contemporaneous clinical evidence does not, by itself render it inherently incredible, and the findings of the December 2016 VA supplemental opinion somewhat corroborate his lay statements to the extent that the examiner acknowledges that the etiology of tinnitus is typically inferred from patient history and medical records, and that it is possible to have tinnitus related to noise exposure without having associated hearing loss.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Although the Board acknowledges that the VA examiner in this case ultimately provided a negative etiology opinion based on the Veteran's post-service civilian noise exposure, the Board finds that the Veteran's July 2015 Board hearing testimony reporting tinnitus symptoms during and since active duty service is not inconsistent with his statements to the VA examiner, and therefore, is credible.  As such, because the first two elements of service connection are met, and there is lay evidence of continuity of symptoms, medical nexus may be presumed.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds that an award of entitlement to service connection for tinnitus is warranted here.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2016).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


